Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not teach or suggest a method of monitoring one or more optical fibers with an optical transceiver having an optical time domain reflectometry (QTDR) function that is disposed to couple to the one or more optical fibers, the method comprising:
connecting the optical transceiver to a network terminal, the optical transceiver having OTDR function and the network terminal is configured to communicate with the optical transceiver;
coupling one or more optical fibers to the optical transceiver,
performing data communications on a wavelength with the optical transceiver over at least one of the one or more optical fibers;
performing an OTDR function on the wavelength with the optical transceiver responsive to a disruption in the data communications over at least one of the one or more optical fibers;
gathering one or more measurements from performing the OTDR. function to determine one or more faults on the at least one of the one or more optical fibers;
storing the one or more measurements or the one or more faults in the optical transceiver,
conveying the stored one or more measurements or the one or more faults from the optical transceiver to the network terminal, and
reporting by the network terminal the one or more measurements or the one or more faults on the at least one of the one or more optical fibers.
Regarding Claim 14, the prior art does not teach or suggest An optical communication system for communicating data and monitoring one or more optical fibers, the optical communication system comprising of:
 an optical transceiver for transmitting and receiving data communications and having an OTDBR function comprising of:
a bi-directional optical interface configured to couple to one or more optical fibers;
a bi-directional electrical interface for communicating with a network terminal:
an optical transmitter optically coupled to the bi-directional optical interface and configured to emit optical signals into at least one of the one or more optical fibers responsive to receiving an electrical signal:
an optical receiver optically coupled to the bi-directional optical interface and configured to receive optical signals from at least one of the one or more optical fibers and to perform optical-to-electrical conversion of the received optical signals; and
a first controller electrically coupled to the optical transmitter wherein the first controller is configured to perform an OTDR function by electrically signaling the optical transmitter to emit an OTDR signal and the first controller is electrically coupled to the optical receiver wherein the first controller is configured to measure at least a portion of the OTDR signal reflected and/or backscattered by the at least one of the one or more optical fibers from the optical receiver;
a network terminal for transmitting and receiving data communications and for communicating with the optical transceiver, 
the network terminal comprising of:
at least one optical port, wherein each of the at least one optical port is configured for coupling an optical transceiver having an OTDR function and wherein each of the at least one optical port is configured for communicating OTDR information with the optical transceiver;
at least one electrical port for communicating data; and
at least one second controller configured to communicate with the at least one optical port and the at least one second controller configured to communicate with the at least one electrical port and the at least one second controller is configured to communicate data between the at least one optical port and the at least one electrical port and the at least one second controller is configured to receive from at least one optical transceiver one or more OTDR measurements and/or one or more fiber faults and the at least one second controller is configured to report the one or more OTDR. measurements and/or the one or more fiber faults through the electrical port.
United States Patent Application Publication 2003/0007215 A1 to Snawerdt discloses an transceiver with OTDR function, but does not disclose the above.
United States Patent Application Publication 2006/0228078 A1 to Chan discloses another transceiver with OTDR function, but does not disclose the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL G DOBSON/Primary Examiner, Art Unit 2636                                                                                                                                                                                                        06/16/2022